Exhibit 10.4

 

EXTERRAN HOLDINGS, INC.

[g76971kfi001.jpg]

AWARD NOTICE AND AGREEMENT

TIME-VESTED CASH-SETTLED RESTRICTED STOCK UNITS

 

 

Exterran Holdings, Inc. (the “Company”) has granted to you (the “Participant”)
restricted stock units under the Exterran Holdings, Inc. 2013 Stock Incentive
Plan (as may be amended from time to time, the “Plan”).  Each restricted stock
unit shall be issued in tandem with a corresponding Dividend Equivalent, which
shall entitle you to payments in accordance with Section 2 below. All
capitalized terms not explicitly defined in this Award Notice and Agreement (the
“Award Notice”) but defined in the Plan shall have the respective meanings
ascribed to them in the Plan.

 

The material terms of your Award are as follows:

 

1.                                      Award.  You have been granted restricted
stock units (the “Award” or “RSUs”), each with a tandem grant of a Dividend
Equivalent, subject to these terms and conditions.

 

2.                                      Dividend Equivalents.  Each RSU granted
hereunder is hereby granted in tandem with a corresponding Dividend Equivalent,
which Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the payment or forfeiture of the RSU to which it corresponds (the
“Dividend Equivalent Period”).  Each Dividend Equivalent shall entitle you to
receive payments, subject to and in accordance with this Award Notice, in an
amount equal to each dividend (including any extraordinary or other
non-recurring dividend), in each case, that (a) is made by the Company in
respect of the share of Common Stock underlying the RSU to which such Dividend
Equivalent relates, and (b) has an applicable Dividend Date (as defined below)
occurring during the Dividend Equivalent Period.  Such amounts (if any) shall be
payable as and when such dividends are paid generally to the Company’s
stockholders (and without regard to the vested or unvested status of the RSU
underlying such Dividend Equivalent on the applicable Dividend Date). 
Notwithstanding the foregoing, upon the payment or forfeiture of a RSU, the
Dividend Equivalent granted in tandem with such paid or forfeited RSU and the
Dividend Equivalent Period shall terminate with respect to such RSU. For the
avoidance of doubt, a Dividend Equivalent will only entitle you to payments
relating to dividends with an applicable Dividend Date occurring between the
Grant Date and the date on which you receive payment in respect of the RSU to
which it corresponds in accordance with Section 7 below (or, if earlier, the
date on which you forfeit the RSU to which it corresponds).  The Dividend
Equivalents and any amounts that may become distributable in respect thereof
shall be treated separately from the RSUs and the rights arising in connection
therewith for purposes of Section 409A of the Code (including for purposes of
the designation of the time and form of payments required by Section 409A of the
Code).  For purposes of this Notice, “Dividend Date” shall mean, with respect to
any dividend made in respect of the Common Stock of the Company, the date
preceding the ex-dividend date applicable to such dividend.

 

3.                                      Grant Date.  The Grant Date of this
Award is the date on which this Award is approved by the Board of Directors of
the Company or an appropriate committee of the Board of Directors.

 

4.                                      Vesting.  This Award is subject to a
vesting schedule.  One third of the RSUs subject to the Award will vest on each
of the first, second and third anniversaries of the Grant Date (each such date,
a “Vest Date”); however, except as set forth in Sections 5 and 6 below, you must
remain in continuous service as an Employee of the Company or one of its
Affiliates at all times from the Grant Date up to and including the applicable
Vest Date for the applicable portion of the Award to vest.

 

5.                                      Termination of Service.

 

(a)                                 Subject to Sections 5(b) and 6 below, if
your status as an Employee of the Company or an Affiliate terminates for any
reason (other than as a result of death or Disability or as provided in
Section 6 below), the unvested portion of your Award (after taking into account
any accelerated vesting that occurs in connection with such termination, if any)
and the Dividend Equivalents corresponding with

 

1

--------------------------------------------------------------------------------


 

such unvested portion of your Award will be automatically forfeited on the date
of such termination unless the Committee directs otherwise.

 

(b)                                 If your status as an Employee of the Company
or an Affiliate terminates as a result of your death or Disability, the unvested
portion of your Award will immediately vest in full and all restrictions
applicable to your Award will cease as of that date. Any such date on which such
accelerated vesting occurs pursuant to this Section 5(b) is referred to in this
Award Notice as an “Accelerated Vest Date”.

 

6.                                      Termination of Service Following a
Corporate Change.  In the event a Corporate Change occurs, notwithstanding
anything to the contrary in this Award Notice, this section will govern the
vesting of your Award on and after the date the Corporate Change is
consummated.  If your status as an Employee of the Company or an Affiliate is
terminated on or within 18 months following the date a Corporate Change is
consummated (i) by the Company or such Affiliate without Cause, (ii) by you for
Good Reason (as defined below) or (iii) as a result of your death or Disability,
then the unvested portion of your Award as of the date of your Termination of
Service as an Employee will immediately vest in full and all restrictions
applicable to your Award will cease as of the date of your Termination of
Service as an Employee.  If your status as an Employee is terminated by the
Company or an Affiliate with Cause or by you without Good Reason on or after the
date a Corporate Change is consummated, then the unvested portion of your Award
and the Dividend Equivalents corresponding with such unvested portion of your
Award will be automatically forfeited on the date of your Termination of Service
as an Employee.  Any date on which accelerated vesting occurs pursuant to this
Section 6 is referred to in this Award Notice as a “Corporate Change Vest Date”.

 

For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company or an Affiliate and you, “Good Reason” means the
occurrence of any of the following without your express written consent:

 

(i)                                     A reduction of 10% or more of your base
salary;

(ii)                                  Your being required to be based at any
other office or location of employment more than 50 miles from your primary
office or location of employment immediately prior to the Corporate Change; or

(iii)                               The willful failure by the Company or an
Affiliate to pay you your compensation when due;

 

provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists.  If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter.  The Company or an Affiliate will have 30 days from the date of
your notice of termination to cure the matter.  If the Company or an Affiliate
cures the matter, your notice of termination shall be deemed rescinded.  If the
Company or an Affiliate (as applicable) fails to cure the matter timely, your
status as an Employee shall be deemed to have been terminated by the Company for
Good Reason at the end of the 30-day cure period.

 

7.                                      Payment.  As soon as administratively
practicable after your RSUs vest, but in no event later than the sixtieth (60th)
day following the applicable Vest Date, Accelerated Vest Date or Corporate
Change Vest Date of such RSUs, you will receive a lump sum cash payment in
respect of each vested RSU equal to the Fair Market Value of a share of Common
Stock on the applicable Vest Date, Accelerated Vest Date or Corporate Change
Vest Date of such vested RSU.  Payments in respect of any corresponding Dividend
Equivalents shall be paid in the form in which the applicable dividends were
paid, unless otherwise determined by the Committee.

 

This Award and the Dividend Equivalents are intended to be exempt under
Section 409A of the Code (“Section 409A”) under the short-term deferral
exclusion and will be interpreted and operated consistent with such intent.  If,
for any reason, the Company determines that this Award and/or the Dividend
Equivalents are subject to Section 409A, the Company shall have the right in its
sole discretion (without

 

2

--------------------------------------------------------------------------------


 

any obligation to do so or to indemnify you or any other person for failure to
do so) to adopt such amendments to the Plan or this Award Notice, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Company determines are
necessary or appropriate to provide for either the RSUs and/or the Dividend
Equivalents to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.

 

8.                                      No Stockholder Rights.  You will not
have the right to vote the shares of Common Stock underlying your RSUs at any
time, or, except as otherwise provided herein with respect to the payment of
Dividend Equivalents with respect to the shares of Common Stock underlying your
RSUs, dividends, to enjoy any other stockholder rights.

 

9.                                      Non—Transferability.  You cannot sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of your RSUs or
your Dividend Equivalents except as otherwise set forth in Paragraph XV(i) of
the Plan.

 

10.                               No Right to Continued Service.  Nothing in
this Award Notice guarantees your continued service as an Employee or other
service provider of the Company or any of its Affiliates or interferes in any
way with the right of the Company or its Affiliates to terminate your status as
an Employee or other service provider at any time.

 

11.                               Data Privacy.  You consent to the collection,
use, processing and transfer of your personal data as described in this
paragraph.  You understand that the Company and/or its Affiliates hold certain
personal information about you (including your name, address and telephone
number, date of birth, social security number, social insurance number, etc.)
for the purpose of administering the Plan (“Data”).  You also understand that
the Company and/or its Affiliates will transfer this Data amongst themselves as
necessary for the purpose of implementing, administering and managing your
participation in the Plan, and that the Company and/or its Affiliates may also
transfer this Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for these purposes.  You also understand that you may, at any time, review
the Data, require any necessary changes to the Data or withdraw your consent in
writing by contacting the Company.  You further understand that withdrawing your
consent may affect your ability to participate in the Plan.

 

12.                               Withholding.  Your Award is subject to
applicable income and/or social insurance tax withholding obligations
(including, without limitation, any applicable FICA, employment tax or other
social security contribution obligations), and the Company and its Affiliates
may, in their sole discretion, withhold a sufficient amount from the amount that
is otherwise payable to you pursuant to your Award and/or Dividend Equivalents
to satisfy any such withholding obligations.  If necessary, the Company reserves
the right to withhold from your regular earnings an amount sufficient to meet
the withholding obligations.

 

13.                               Plan Governs.  This Award Notice is subject to
the terms of the Plan, a copy of which is available at no charge through your
UBS account or which will be provided to you upon request as indicated in
Section 17.  All the terms and conditions of the Plan, as may be amended from
time to time, and any rules, guidelines and procedures which may from time to
time be established pursuant to the Plan, are hereby incorporated into this
Award Notice, including, but not limited to, Paragraphs XV(l) (“Section 409A of
the Code”) and XV(j) (“Clawback”) thereof. In the event of a discrepancy between
this Award Notice and the Plan, the Plan shall govern.

 

14.                               Adjustment.  This Award and the Dividend
Equivalents shall be subject to adjustment as provided in Paragraph XIII of the
Plan.

 

15.                               Modifications.  The Company may, without your
consent, make any change to this Award Notice that is not adverse to your rights
under this Award Notice or the Plan.

 

3

--------------------------------------------------------------------------------


 

16.                              Non-Solicitation/Confidentiality Agreement. 
The greatest assets of the Company and its Affiliates (“Exterran” in this
Section 16) are its employees, directors, customers, and confidential
information.  In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this Non-Solicitation/Confidentiality
Agreement as set forth in this Section 16, the terms of which you accept and
agree to by accepting the Award.

 

a.                                     In order to assist you with your
employment-related duties, Exterran has provided and shall continue to provide
you with access to confidential and proprietary operational information and
other confidential information which is either information not known by actual
or potential competitors and third parties or is proprietary information of
Exterran (“Confidential Information”).  Such Confidential Information shall
include, without limitation, information regarding Exterran’s customers and
suppliers, employees, business operations, product lines, services, pricing and
pricing formulae, machines and inventions, research, knowhow, manufacturing and
fabrication techniques, engineering and product design specifications, financial
information, business plans and strategies, information derived from reports and
computer systems, work in progress, marketing and sales programs and strategies,
cost data, methods of doing business, ideas, materials or information prepared
or performed for, by or on behalf of Exterran.  You agree, during your service
as an Employee and at all times thereafter, not to use, divulge, or furnish or
to make accessible to any third party, company, or other entity or individual,
without Exterran’s written consent, any Confidential Information of Exterran,
except as required by your job-related duties to Exterran.

 

b.                                     You agree that whenever your status as an
Employee of Exterran ends for any reason, (i) you shall return to Exterran all
documents containing or referring to Exterran’s Confidential Information as may
be in your possession and/or control, with no request being required; and
(ii) you shall return all Exterran computer and computer-related equipment and
software, and all Exterran property, files, records, documents, drawings,
specifications, lists, equipment and other similar items relating to Exterran’s
business coming into your possession and/or control during your employment, with
no request being required.

 

c.                                      In connection with your acceptance of
the Award under the Plan, and in exchange for the consideration provided
hereunder, and in consideration of Exterran disclosing and providing access to
Confidential Information, you agree that you will not, during your service as an
Employee or other service provider of Exterran, and for one year thereafter,
directly or indirectly, for any reason, for your own account or on behalf of or
together with any other person, entity or organization (i) call on or otherwise
solicit any natural person who is employed by Exterran in any capacity with the
purpose or intent of attracting that person from the employ of Exterran, or
(ii) divert or attempt to divert from Exterran any business relating to the
provision of natural gas compression equipment and related services, oil and
natural gas production and processing equipment and related services or water
treatment equipment and related services without, in each case, the prior
written consent of Exterran.

 

d.                                     You agree that (i) the terms of this
Section 16 are reasonable and constitute an otherwise enforceable agreement to
which the terms and provisions of this Section 16 are ancillary or a part of;
(ii) the consideration provided by Exterran under this Section 16 is not
illusory; (iii) the restrictions of this Section 16 are necessary and reasonable
for the protection of the legitimate business interests and goodwill of
Exterran; and (iv) the consideration given by Exterran under this Section 16,
including without limitation, the provision by Exterran of Confidential
Information to you, gives rise to Exterran’s interests in the covenants set
forth in this Section 16.

 

e.                                      You and Exterran agree that it was both
parties’ intention to enter into a valid and enforceable agreement.  You agree
that if any covenant contained in this Section 16 is found by a court of
competent jurisdiction to contain limitations as to time, geographic area, or
scope of activity that are not reasonable and impose a greater restraint than is
necessary to protect the

 

4

--------------------------------------------------------------------------------


 

goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.

 

f.                                       In the event that Exterran determines
that you have breached or attempted or threatened to breach any term of this
Section 16, in addition to any other remedies at law or in equity Exterran may
have available to it, it is agreed that Exterran shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without necessity of (i) proving irreparable
harm, (ii) establishing that monetary damages are inadequate, or (iii) posting
any bond with respect thereto) against you prohibiting such breach or attempted
or threatened breach by proving only the existence of such breach or attempted
or threatened breach.  You agree that the period during which the covenants
contained in this Section 16 are in effect shall be computed by excluding from
such computation any time during which you are in violation of any provision of
this Section 16.

 

g.                                      You hereby acknowledge that the Award
being granted to you under the Plan is an extraordinary item of compensation and
is not part of, nor in lieu of, your ordinary wages for services you may render
to Exterran.

 

h.                                     You understand that this agreement is
independent of and does not affect the enforceability of any other restrictive
covenants by which you have agreed to be bound in any other agreement with
Exterran.

 

i.                                         Notwithstanding any other provision
of this Award, the provisions of this Section 16 shall be governed, construed
and enforced in accordance with the laws of the State of Texas, without giving
effect to the conflict of law principles thereof.  Any action or proceeding
seeking to enforce any provision of this Section 16 shall be brought only in the
courts of the State of Texas or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District of Texas, and the parties
consent to the jurisdiction of such courts in any such action or proceeding and
waive any objection to venue laid therein.

 

17.                               Additional Information.  If you require
additional information concerning your Award, contact the Company’s Stock Plan
Administrator at 281.836.7000 or at mystock@exterran.com.  You may also contact
UBS at 713.654.4713.

 

18.                               Participant Acceptance.  If you agree with the
terms and conditions of this Award, please indicate your acceptance in UBS One
Source by selecting “Accept.”  To reject the Award, select “Reject.”  Please
note that if you reject the Award or do not accept the Award within 90 days of
the Grant Date, the Award will be forfeited.

 

5

--------------------------------------------------------------------------------